
	

113 HR 4258 IH: SECURE Water Amendments Act
U.S. House of Representatives
2014-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4258
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2014
			Mrs. Napolitano (for herself, Ms. Gabbard, Ms. Hanabusa, Mr. Cartwright, Mr. Costa, Mr. Huffman, Mr. Lowenthal, Mr. Cárdenas, Mr. Ruiz, Mr. Sires, Mr. Grijalva, Mr. Ben Ray Luján of New Mexico, Ms. Lofgren, Mr. Larson of Connecticut, Ms. Hahn, Mr. Pastor of Arizona, Mr. Doggett, and Mr. Takano) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To reauthorize and update certain provisions of the Secure Water Act.
	
	
		1.Short titleThis Act may be cited as the SECURE Water Amendments Act.
		2.Authorized activities; eligibility; authorization of appropriations
			(a)In generalSection 9504 of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10364) is amended—
				(1)in subsection (a)—
					(A)in paragraph (1)(H)—
						(i)in clause (i), by striking or at the end;
						(ii)in clause (ii), by striking the period and inserting ; or; and
						(iii)by adding at the end the following:
							
								(iii)to plan for or address the impacts of drought.; and
						(B)in paragraph (2)(A)—
						(i)by striking ; and and inserting ; or;
						(ii)by striking (A) be located within the States and inserting the following:
							
								(A)be located in—
									(i)the States; and
						(iii)by adding at the end the following:
							
								(ii)the State of Hawaii; and; and
						(2)in subsection (e), by striking There is and all that follows through $200,000,000 and inserting There are authorized to be appropriated such sums as are necessary to carry out this section for
			 each of fiscal years 2015 through 2023.
				3.Authorization of appropriations for national water availability and use assessment programSection 9508(e)(2) of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10368(e)(2)) is
			 amended by striking $12,500,000 for the period of fiscal years 2009 through 2013 and inserting such sums as are necessary for the period of fiscal years 2014 through 2023.
		
